200 F.2d 750
CONNORv.UNITED STATES.
No. 11328.
United States Court of Appeals District of Columbia Circuit.
Argued November 5, 1952.
Decided December 24, 1952.

T. Emmett McKenzie, Washington, D. C., for appellant.
William B. Bryant, Asst. U. S. Atty., Washington, D. C., pro hac vice, by special leave of Court, with whom Charles M. Irelan, U. S. Atty., John C. Conliff, Jr., and Joseph M. Howard, Asst. U. S. Attys., Washington, D. C., were on the brief, for appellee.
Before PROCTOR, FAHY and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Appellant was convicted and sentenced for the crime of blackmail. 22 D.C.Code § 2305 (1951). He contends there was insufficient proof of the criminal intent to extort. However, a review of the evidence convinces us that proven facts and circumstances reasonably justify and support an inference of the intent to extort. This the jury found, under guidance of appropriate instructions by the court.


2
Affirmed.